DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, Species B, claims 5, and 10-16, in the reply filed on May 3, 2022 is acknowledged.
However, upon further review, claim 11 is erroneously dependent from claim 10 and should depend from claim 7 (which has been withdrawn) because it further defines the subject matter of claim 7 (it is noted that withdrawn claim 18, which is similar to claim 11, is erroneously dependent from claim 17 and should depend from claim 7 because it further defines the subject matter of claim 7). Thus, claim 11 has been withdrawn.
Therefore, claims 5, 10, and 12-16 are being examined.
Claims 1-4, 6-9, 11, 17, and 18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on November 11, 2020 has been received and the references listed thereon have been considered. It is noted that the NPL document, U. S. application no. 16/001177, is the corresponding application for cited reference U. S. Pub. NO. 2019/0376636.

Drawings
The drawings are objected to because of the following informalities:
Numeral 10, described in paragraph 0031, line 5, is not shown.
In Figure 7A, numeral 79 is inaccurate and should read --85-- (e.g., see paragraph 0078).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “duct liner insulation” (which corresponds to not shown numeral 10 described above) as set forth in claim 5, line 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Numerals 36 and 38, shown in each of Figs. 3-6, respectively, are not described.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al., pn 5,953,818 (hereafter “Matthews ‘818”) in view of Official notice as evidenced by Schakel et al., pn 5,567,504 (hereafter “Schakel ‘504”), Kinports, pn 2,335,767, and/or Holland, pn 5,134,917.
Regarding claim 5 and the claims dependent therefrom, Matthews ‘818 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus on or for which almost every active method step is performed (except for the limitations shown in italics and grayed-out) including:
a method of kerfing duct liner insulation for a curvilinear duct, the method comprising:
cutting a plurality of rows of kerfs (e.g., see Fig. 1) having v-shaped cross sectional configurations (e.g., see Figs. 8, 9) in an insulation board (e.g., 20), the rows of kerfs configured to allow the insulation board to flex in a direction of the width of the insulation board such that insulation board is foldable into a curvilinear configuration to line the curvilinear duct when installed (e.g., as shown in Figs. 2-5), and each of the kerfs of the plurality of rows of kerfs having sidewalls extending from a kerf base portion at or near a second major surface of the insulation board to a first major surface of the insulation board (e.g., as shown in Figs. 8 and 9), the sidewalls extending at an angle from 10 degrees to 20 degrees relative to each other;
[claim 10] wherein cutting the plurality of rows of kerfs includes cutting a first row of kerfs such that first and second kerfed segments are formed on each side of the first row of kerfs, the first and second kerfed segments having trapezoidal cross sectional configurations (e.g., opposite sides of adjacent trapezoidal sections are shown in Figs. 8 and 9), and wherein each of the first and second kerfed segments have an upper base width (a) and a lower base width (b) (e.g., as shown in Figs. 8 and 9);
[claim 12 (from 10)] wherein the lower base width (b) ranges from 0.6 inches to 1.6 inches;
[claim 13 (from 10)] wherein the lower base width (b) ranges from 0.6 inches to 1.0 inches;
[claim 14] wherein the sidewalls extend at an angle from 13 degrees to 17 degrees relative to each other;
[claim 15] wherein the sidewalls extend at an angle from 14 degrees to 16 degrees relative to each other;
[claim 16] wherein a depth of each of the kerfs does not penetrate the second major surface (e.g., as shown in Figs. 8 and 9).
Thus, Matthews ‘118 lacks:
(a)	the specific manner in which the kerfs are formed, specifically by cutting as follows:
[from claim 1] cutting a plurality of rows of kerfs having v-shaped cross sectional configurations; 
(b)	the specific size of the lower base width as follows:
[claim 12 (from 10)] wherein the lower base width (b) ranges from 0.6 inches to 1.6 inches;
[claim 13 (from 10)] wherein the lower base width (b) ranges from 0.6 inches to 1.0 inches;
and
(c)	the specific angle size and ranges thereof of the kerf side walls as follows:
[claim 14] wherein the sidewalls extend at an angle from 13 degrees to 17 degrees relative to each other;
[claim 15] wherein the sidewalls extend at an angle from 14 degrees to 16 degrees relative to each other.
Regarding (a), the Examiner takes Official notice that it is old and well known in the art to form v-shaped grooves in insulation material by cutting for various well known benefits including using and old, relatively simple, and readily available operating method to cut out portions of a workpiece to for a desired product. As evidence in support of the taking of Official notice, Schakel ‘504, Kinports, and Holland each disclose cutting operations in which insulation material or material similar thereto is cut to form V-shaped grooves. Additionally, Kinports and Holland each disclose variable-angle cutting devices so that V-shaped grooves of virtually any angle can be formed. Therefore, it would have been obvious to one having ordinary skill in the art to form the V-shaped grooves of Matthews ‘318 by cutting to gain the well known benefits including those described above as well as those described by the evidentiary references.
Regarding (b) and (c), it is respectfully submitted that the specific size and angle configuration of the kerfs and the kerf segments amount to an obvious matter of design choice based on the intended use of the insulation including the desired thickness thereof and the configuration of the duct in which it is intended to be used. It is respectfully submitted that Matthews ‘318 teaches in column 8, lines 49-53 that
“[T] he greater the thickness of the insulation board 20 being kerfed and the greater the diameter of the duct or duct liner being formed from the insulation board, the smaller the included angle X between the planes 90 and 92.”

Given that teaching, it is respectfully submitted that one having ordinary skill in the art would readily appreciate and consider it obvious that the inverse applies; that is, the lesser thickness of the insulation board being kerfed and the lesser the diameter of the duct or duct line being formed from the insulation board, the larger the angle X between the planes.” Thus, it is respectfully submitted that the specific size of the kerf portions and the specific size of the angle between the side surfaces thereof would be a mere matter of routine experimentation to one having ordinary skill in the art and thus obvious to one having ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 9, 2022